 In the Matter of SAvE ELECTRIC CORPORATION, VERD-A-RAY PROCESSINGCO. AND PENETRAY CORPORATION, EMPLOYERSandINTERNATIONAL,UNION, UNITED AUTOMOBILE, AIRCRAFT AND AGRICULTURAL IMPLE-MENT WORKERS OF AMERICA, LOCAL 12, C. I. 0., PETITIONERCase No. 8-RC-101.-Decided August31, 1948DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearing of-ficer of the National Labor Relations Board.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*'Upon the entire record in the case, the Board makes the following:FINDIN =S of FACTI.TIIE BUSINESSOF TIIE EMPLOYERSThe Save Electric Corporation is an Ohio corporation, with itsprincipal office and place of business at Toledo, Ohio. It is engaged inthe manufacture of incandescent lamps.During the past year, it pur-chased raw materials valued in excess of $400,000, of which more than80 percent was shipped from points outside the State.During thesame period, it sold manufactured products, of which $700,000 repre-sented sales outside the State.The Verd-A-Ray Processing Company, an Ohio corporation, is en-gaged in coating with enamel paint bulbs furnished it by the SaveElectric Corporation at its plant at Toledo, Ohio.During the past*ChairmanHerzog and Members Houston and Reynolds.79 N L. R. B, No. 52.370 SAVE ELECTRIC CORPORATION371year, the value of its output exceeded $100,000, such sales being solelyderived from Save Electric Corporation.The Penetray Corporation, likewise an Ohio corporation, is engagedin the manufacture of fixtures for infrared and health lamps. Inaddition, it processes infrared lamps manufactured by the Save Elec-tric Corporation.During the past year, it purchased raw materialsvalued in excess of $100,000, of which more than 20 percent was shippedfrom points outside the State.During the same period, its outputexceeded $250,000, of which more than 75 percent was shipped to points.outside the State.The Employers admit, and we find, that the Save Electric Corpora-tion and the Penetray Corporation are engaged in commerce within.the meaning of the National Labor Relations Act; we likewise find,contrary to the contentions of the Employers, that the Verd-A-RayProcessing Company is engaged in commerce, within the meaning of-the Act.'11.TILE OROANIZATJON INVOLVEDThe Petitioner is a labor organization claiming to represent employ-ees of the Employers.III.THE QUESTION CONCERNING REPRESENTATIONA question affecting commerce exists concerning the representation.of employees of the Employers, within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act.IV. TILE APPROPRIATE UNITThe Petitioner seeks a single unit composed of all employees of thethree Employers, including watchmen and porters, but excluding officeemployees, foremen, and supervisors as defined by the Act.The Ein--ployers contend, however, that the employees of each corporationshould be included in separate units.Although separate corporations, Save Electric Corporation, Verd-A-Ray Processing Company, and Penetray Corporation share spacein a single building In which they perform complementary operationswith respect to the manufacture of electric lamps of various types. Infurtherance of these operations, one office together with one shippingroom and warehouse is used by all three of the Employers herein con-'The Employers contend that Verd-A-Ray Processing Company is not engaged in com- -merce within the meaning of the Act,and it neither processes raw materials acquired outside-the State,nor ships finished products across State lines.However, where an employer-furnishes services to a closely related corporation found to be engaged in interstate com-merce,the Board is normally disposed to exercise what it holds to be its lawful jui isdiction._Matter of Texas Electric Seriice Company, 77 NL R B 1258 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDcerned.Of this group, Save Electric Corporation and Verd-A-RayProcessing Company have not only a considerable, intercha,nge.,ofmaterials,but also a history of collective bargaining and the handlingof employee grievances upon a multiple-employer basis." It furtherappears that, in addition to the fact that many of the officers in theseveral corporations are identical, the employees of all three Employ-ers are under the over-all supervision of the salve general managerwhose duties include the handling of labor relations policies.Under all the circumstances, including the common control of pro-duction operations and labor policies, we feel that the employees of theSave Electric Corporation, Verd-A-Ray Processing Company, and thePenetray Corporation, should constitute a single appropriate unit.'We find that all employees of the Employers, including porters,' butexcluding office employees, forenmen, and supervisors as defined in theAct, constitute a unit appropriate for the purposes of collective bar-gaining, within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employers, all election by secretballot shall be conducted as early as possible, but not later than 30 daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Region in which this case was heard,and-subject to Sections 203.61 and 203.62 of National Labor RelationsBoard'Rules and Regulations-Series 5, among the employees in theunit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection of Election, including employees who chid not work duringsaid pay-roll period because they were if, or on vacation or temporarilylaid off, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated prior tothe date of the election, and also excluding employees on strike who arenot entitled to reinstatement, to determine whether or not they desireto be represented, for purposes of collective bargaining, by interna-tional Union, United Automobile, Aircraft and Agricultural Imple-ment Workers of America, Local 12, C. I. O.2The newer Penetray Corporation has no history of collectite bargaining upon amultiple-employer basisHowe%er, the Penetiay Coipoiationin common withthe Verd-A-Ray Processing Company obtainedits original nucleus of employeesfrom Save ElectricCorporation'Matter ofGurneyMenufacturnq Company, 72 NL R B 311 ;Matterof Salter MslhsCompany, M Salter & Sons,76 N L R B. 9304Although watchmen wereincluded inthe unit sought by the Petitioner, the evidenceindicates that no watchmen ate emplo}ed in any of the corpoiations involved.